

FOUNDRY AGREEMENT
This FOUNDRY AGREEMENT (the “Agreement”) is made this 3rd day of August, 2009,
(the “Effective Date”), by and between INTEGRATED DEVICE TECHNOLOGY, INC., a
Delaware corporation with its principal place of business at 6024 Silver Creek
Valley Road, San Jose, CA 95138 (“IDT”), Taiwan Semiconductor Manufacturing Co.,
Ltd., a company duly incorporated under the laws of the Republic of China with
its principal place of business at No. 8, Li-Hsin Rd., 6, Science-Based
Industrial Park, Hsin-Chu, Taiwan 300-77, R.O.C., and TSMC North America, a
California corporation with its principal place of business at 2585 Junction
Avenue, San Jose, CA 95014 (together with Taiwan Semiconductor Manufacturing
Co., Ltd., “TSMC”).
WHEREAS, IDT has designed and developed certain semiconductor products which it
sells to the commercial market and wishes to contract with TSMC for the
manufacture of such products;
WHEREAS, IDT has developed certain proprietary semiconductor manufacturing
process technology associated with such semiconductor products, and desires to
provide, license and qualify such process technology for use by TSMC at TSMC
facilities solely for the purpose of manufacturing products for IDT;
WHEREAS, TSMC has the capacity and skill to manufacture high quality
semiconductor products in volume;
WHEREAS, IDT and TSMC desire to establish a strategic supplier relationship
where TSMC will utilize its capacity and proprietary process technology to
manufacture certain semiconductor products for IDT; and
WHEREAS, the parties now wish to establish the terms and conditions for the
licensing and provision of manufacturing process technology from IDT to TSMC,
the qualification of TSMC processes and facilities for manufacture of IDT
products, the fabrication of semiconductor products by TSMC and provision of
related services, and the purchase of the same by IDT from TSMC, as more
specifically set forth herein;


NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, it is agreed by and among the parties as
follows:
1.DEFINITIONS
The following capitalized terms, and other capitalized terms defined elsewhere
in this Agreement, will have the meanings ascribed thereto wherever used in this
Agreement and terms in the singular shall encompass and include the plural and
words in the plural shall encompass and include the singular. Terms not defined
herein shall be given their plain English meaning; provided, however, those
terms, acronyms and phrases known in the semiconductor industry that are not
defined shall be interpreted in accordance with their generally accepted
industry meaning:
1.1    “Affiliate” means an entity that, through one or more intermediaries,
controls, is controlled by or is under common control with IDT or TSMC. For this
purpose, “control” will mean either, ownership of more than 50% of the voting
securities of the entity, or having possession, of the power to direct or cause
the direction of the management and policies of such entity. An entity shall be
deemed an Affiliate only for so long as such control exists.



--------------------------------------------------------------------------------



1.2    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions located in the jurisdiction in which the person to
whom notice is to be provided is located are authorized or obligated by law or
executive order to close.
1.3    “Change of Control” means a merger or consolidation with another entity
resulting in a change in the possession, directly or indirectly, of the power,
vote more than fifty percent (50%) of the voting securities with respect to such
party.
1.4    “Confidential Information” shall mean any information disclosed by one
party to the other in connection with this Agreement, whether in electronic,
written, graphic, oral, machine readable or other tangible or intangible form,
that is marked or identified at the time of disclosure as “Confidential” or
“Proprietary” or in some other manner so as to clearly indicate its confidential
nature.
1.5    “Current Forecast” shall mean, at any given time, the most recently
accepted Forecast by TSMC.
1.6    “Die” shall mean one of the integrated circuit devices on a Wafer.
1.7    “Engineering Change” shall mean any change to the process, materials,
equipment, Technology, location and any other items listed in TSMC’s standard
specifications for a Qualified Process, including those changes that would
affect the performance, function, Yield or reliability of the Wafers.
1.8    “Engineering Wafers” shall mean prototype Wafer or Wafers required for a
Qualification Plan or delivered to IDT for testing pursuant to IDT’s request.
1.9    “Epidemic Failure” shall mean Wafer failures (i) having the same or
similar cause, (ii) occurring within three (3) years after the date of delivery
of the Wafers to IDT, (iii) resulting from defects in materials, TSMC’s
workmanship, TSMC Manufacturing Process Technology , (iv) having a consecutive
two-month failure rate equal to or in excess of 1.0% of total number of Wafers
delivered to IDT during applicable period (“Threshold Failure Rate”), and (v)
not caused by any Exclusive Event (as defined in Section 8.3). The Threshold
Failure Rate shall apply to all Wafers unless IDT and TSMC have agreed in
writing to an alternative metric for a particular Lot.
1.10    “Gross Die per Wafer” means the total quantity of Die candidates on each
Wafer, whether or not the Die is operational when the Wafer has completed the
manufacturing process.
1.11    “IDT Manufacturing Process Technology” means (a) the IDT-proprietary
manufacturing process Technology applicable to the manufacture of the current
Products as further described in the Transfer Plan or otherwise provided by IDT
to TSMC during the term of this Agreement. and (b) any Improvements to such
Technology made by IDT.
1.12    “Improvements” means with respect to any Technology, all discoveries,
innovations, improvements, enhancements, derivative works, or modifications of
or to such Technology
1.13    “Intellectual Property Rights” shall mean rights in and to all
(a) Patents, (b) copyrights, (c) unpatented information, trade secrets, data, or
materials, (d) mask work rights, and (e) any other intellectual or other
proprietary rights of any kind now known or hereafter recognized in any
jurisdiction, but not for purposes of this Agreement, any trademarks, service
marks, trade names, trade dress, domain names and similar rights.



--------------------------------------------------------------------------------



1.14    “Lot” means a group of Wafers which are processed simultaneously. Each
Lot will be assigned a specific alpha/numeric identification that distinguishes
it from any other group that contains the same type of Die so that each Lot can
be separately identified.
1.15    “Lead Time” shall mean the time between the date an order is accepted by
TSMC and the date the Wafers are made available for shipment by TSMC. The Lead
Time will vary depending on the Wafers ordered and will be established in
advance by mutual agreement of the parties.
1.16    “Minimum Yield” means, with respect to a particular Wafer, the minimum
acceptable Yield for such Wafer as set forth in the applicable Specifications.
If the Minimum Yield is not set forth in the applicable Specifications, the
Minimum Yield shall be set to sixty-five percent (65%) of the average Yield of
the first three hundred (300) completed Wafers for such Product.
1.17    "Net Die per Wafer" means the total quantity of Die on a Wafer that pass
the Probe Program applicable to that Wafer.
1.18    “Patent” means U.S. and foreign patents and patent applications claiming
any inventions or discoveries made, developed, conceived, or reduced to
practice, including all divisions, substitutions, continuations,
continuations-in-part, and any reissues, re-examinations and extensions thereof.
1.19    "Probe Program" means the specific set of electrical and mechanical
tests provided by IDT to perform Wafer level test respecting the conformance of
Wafers to the applicable Specifications.
1.20    “Product” shall mean certain specific IDT-proprietary integrated circuit
devices to be manufactured as Dies on Wafers by TSMC.
1.21    “Qualification Plan” shall mean the qualification tests and schedules to
be agreed upon by the parties under which a Qualified Process is established and
tested at the TSMC Facilities and the Wafers are manufactured using the
Qualified Process to meet the Specifications, as may be amended by the parties
for each Qualified Process.
1.22    “Qualification” or “Qualified” shall mean the mutual determination that
the Wafers meet the Specifications in accordance with the Qualification Plan.
1.23    “Qualified Process” shall mean the Wafer manufacturing processes used at
the TSMC Facilities for production of Wafers and any other Wafer manufacturing
process approved by the parties to produce Wafers on IDT’s behalf.
1.24    “Scrap” means any Wafer that either (a) is not in conformance with the
requirements of this Agreement for Wafers to be sold to IDT, (b) that IDT
notifies TSMC may be scrapped if it has been in the Wafer Bank for within
fifteen (15) months from creation, or (c) has been in the Wafer Bank for more
than fifteen (15) months from creation.
1.25    “Specifications” shall mean the IDT specifications that are agreed upon
by TSMC, including design and performance specifications, Yield requirements and
reliability metrics, for each Product. The initial Specifications are attached
hereto as Exhibit A.
1.26    “Technology” means any and all technical information, specifications,
drawings, records, documentation, works of authorship or other creative works,
ideas, algorithms, models, databases, ciphers/



--------------------------------------------------------------------------------



keys, systems architecture, network protocols, research, development, and
manufacturing information, software (including object code and source code),
application programming interfaces (APIs), innovations, logic designs, circuit
designs, technical data, manufacturing processes, recipes and methods.
1.27    “Transfer Plan” means the plan agreed upon by the parties in writing and
attached hereto as Exhibit C describing the process by which IDT will provide
TSMC access to the applicable IDT Process Technology for modification and
implementation by the parties at the applicable TSMC Facilities to manufacture
Wafers for IDT.
1.28    “TSMC Direct Competitor” means a company that derives a significant
portion of its annual revenue from performing wafer foundry services.
1.29    “TSMC Facilities” means the TSMC physical manufacturing and managed
facilities located at Fab 3 in Hsin-chu, Fab 8 in Hsin-chu, and such other
facilities owned or controlled by TSMC as may be qualified by IDT (and
specifically approved by IDT in writing) to produce Wafers for IDT.
1.30    “TSMC Manufacturing Process Technology” shall mean (a) a semiconductor
manufacturing method or technology conceived, developed, licensed or owned by
TSMC either independently or jointly with a third party and (b) any Improvements
to such Technology made by TSMC.
1.31    Wafer Bank” means an inventory of Wafers manufactured by TSMC and held
in inventory prior to metallization for release and purchase by IDT in
accordance with the terms and conditions of this Agreement.
1.32    “Wafers” shall mean the direct material substrate (raw material) which
as a result of the semiconductor fabrication process are incrementally
transformed to consist of several operational Dies in unpackaged form for the
Products to be manufactured by TSMC using the Qualified Processes.
1.33    “Yield” means the percentage represented by Net Die per Wafer divided by
Gross Die per Wafer.
2.    PROCESS IMPLEMENTATION AND QUALIFICATION
2.1    IDT Process Technology Transfer. IDT will deliver to TSMC the IDT Process
Technology to be implemented at the TSMC Facilities in accordance with the
provisions of the Transfer Plan. Without limiting the foregoing, it is the
intention of IDT to transfer all masks for .35 micron and larger geometry IDT
Process Technologies from IDT Fab 4 to a TSMC Facility solely for use in the
manufacture of Wafers by TSMC. With respect to 0.18 micron and below IDT
Manufacturing Process Technologies that are transferred to TSMC Facilities, TSMC
will create new masks at IDT’s expense. For masks provided by IDT, TSMC may use
such masks or at TSMC’s sole discretion and expense choose to build new masks,
except that if any single mask provided by IDT is defective upon receipt by TSMC
during the process transfer time period, then TSMC shall build a new mask to
replace the defective mask at IDT’s expense with IDT’s approval. Both IDT and
TSMC will contribute necessary technical resources and personnel for
successfully implementing the Transfer Plan and incorporating the IDT Process
Technology, as modified per the Transfer Plan, at the TSMC Facilities within the
applicable schedule set forth in the Transfer Plan.
2.2    Engineering Wafer Run. In accordance with the mutually agreed
Specifications and Qualification Plan for a particular Product and pricing
terms, TSMC will fabricate Engineering Wafers for such Product based on the
applicable process Technology at the designated TSMC Facility and deliver the



--------------------------------------------------------------------------------



Engineering Wafers to IDT.
2.3    Evaluation. IDT will evaluate the Engineering Wafers provided by TSMC in
accordance with the applicable Qualification Plan. If the Engineering Wafers
meet the Specifications, the manufacturing process at the designated TSMC
Facility shall be deemed a “Qualified Process” for the applicable Product.
2.4    Engineering Changes.
(a)    TSMC will give IDT prior written notice of any Engineering Change, and
will supply engineering and experimental data supporting such change and obtain
IDT’s written approval, all in accordance with TSMC’s standard Engineering
Change Notice procedure.
(b)    In addition, IDT may also request, in writing, that TSMC incorporate
Engineering Changes into Wafers or the manufacturing processes to manufacture
Wafers. Such requests will include a description of the proposed change
reasonably sufficient to permit TSMC to evaluate the feasibility of making such
Engineering Changes. TSMC will use commercially reasonable efforts to, within
five (5) business days, advise IDT in writing of the feasibility of the
requested Engineering Change and the terms and conditions under which TSMC would
achieve the requested Engineering Change. The requested Engineering Change would
only be implemented after IDT and TSMC reach mutual agreement that such
requested Engineering Change is warranted and feasible and on a plan to
implement such requested Engineering Change. If an Engineering Change, as
determined by the parties, is required for safety or regulatory requirements,
TSMC will immediately implement such Engineering Change according to the terms
and conditions as mutually agreed upon by the parties in writing.
2.5    Technical Assistance. TSMC agrees to provide IDT with commercially
reasonable technical assistance and advice on an ongoing as needed basis at no
extra cost to IDT unless agreed to by IDT in writing. Such technical assistance
shall include providing reasonable information, failure analysis support, device
engineering or other expertise needed to handle Product returns, field failure
analysis, design support, and device engineering and process improvement and
implementation support.
2.6    Tooling. Tooling purchased or manufactured by TSMC and paid for by IDT
shall become and remain the property of IDT, including all Intellectual Property
Rights related thereto that is not created, owned or licensed by TSMC. TSMC
agrees that such tooling will be used by TSMC only for the benefit of IDT and
shall be delivered to IDT upon request. TSMC agrees to provide IDT with a
complete inventory of all such tooling upon written request. All tooling shall
be properly used subject to ordinary wear and tear, shall be maintained and/or
repaired at TSMC’s expense and shall bear a label (in conspicuous letters so as
to be readily seen and not readily removable or defaceable) indicating that such
Tooling is the property of IDT.
3.    QUALITY MANUFACTURING AND REPORTING REQUIREMENTS
3.1    Quality Requirements.
(a)    Without limiting any other provision set forth in this Agreement, TSMC
will manufacture Wafers in compliance with the Specifications and, to the extent
agreed in writing by TSMC, as well the following additional IDT specifications:
(i) 9.1.QCC-4000, Quality System Requirements for Manufacturing Subcontractors,
Material Companies and Services Group and (ii) 9.1.2.SOC-0601, Company
Requirements for the Manufacture of Foundry Wafers. IDT may adopt additional
requirements



--------------------------------------------------------------------------------



from time to time and IDT will notify TSMC in advance regarding any such
requirements, and to the extent agreed in writing by TSMC, such requirement may
be included into a part of the Specifications.
(b)    At all times during the term of this Agreement, TSMC shall maintain
certifications under ISO 9001, TS16949 and ISO 14001. Upon request by IDT, TSMC
shall provide IDT with copies of the appropriate certificates of registration
verifying TSMC’s compliance with the foregoing certifications.
3.2    Failure and Defect Reporting. The parties will notify each other in
writing of any detected failure mechanisms and/or defects which are present, or
which they suspect might be present, in completed Wafers.
3.3    Non-Conforming Wafers; Scrap Disposal. TSMC shall have established,
documented, and maintained procedures to ensure that Wafers that do not conform
to the Specifications are prevented from unintended use or shipment to IDT and
from potential unauthorized use by any third party. Nonconforming Wafers shall
otherwise be held in a secure location until they can be promptly scrapped by
TSMC. TSMC shall destroy and properly dispose of all Scrap or recycle in such a
way in order to prevent any unauthorized sale of any Wafers, subject to IDT
approval. TSMC will maintain Scrap procedures and will record all Wafers
scrapped including Lot history, reason for scrap and IDT's approval for scrap.
IDT shall have the right to audit the scrap procedures and to witness scrap of
IDT's material with reasonable notice.
3.4    Business Continuity. TSMC shall implement and maintain at all times
during the term of this Agreement a business continuity program that is
reasonably calculated to minimize the impact of potential interruptions on
TSMC’s operations, including to the extent reasonable, as a result of force
majeure events. TSMC shall share details of its business continuity program with
IDT upon IDT’s request. In the actual event of a business interruption, TSMC
shall use commercially reasonable efforts to implement the measures identified
in its business continuity plan. TSMC also agrees to keep IDT reasonably
informed of the progress of any such undertakings.
3.5    Manufacturing Metrics. TSMC agrees to provide reasonable customary
manufacturing metrics to IDT including data applicable to Wafers as mutually
agreed. In addition, TSMC agrees to provide reasonable raw data for these
metrics such that the data could be calculated using IDT’s standard formulae,
and to enable IDT to access this data from TSMC in real time.
3.6    Work In Process Reporting. On a daily basis, TSMC will provide IDT with
data feeds regarding with the work in process, including information such as the
purchase order number, the Release Request number, Lot number, total number of
process steps, number of process steps completed, process step name (provided
that the process step name for Wafers at the Wafer Bank shall be “Wafer Bank”),
total number of masking steps, number of masking steps completed, start date,
expected ship date and committed ship date.
3.7    Reliability Records and Data. TSMC agrees to provide the following
information relating to the quality or reliability of the Wafers and the quality
systems used to comply with the required standards and specifications:
(a)    TSMC will maintain history records for all Lots during the term of this
Agreement and for a period of five (5) years from the termination of this
Agreement. TSMC will provide IDT with access to all Lot history records, upon
reasonable notice to TSMC, both during and after the term of this Agreement, and
if mutually agreed in writing, TSMC will transfer all Lot history records to
IDT.



--------------------------------------------------------------------------------



(b)    TSMC agrees to provide reasonable reliability data which demonstrates the
ability of the Qualified Processes used for all Wafers to meet the agreed-upon
reliability criteria set forth in the applicable Specifications. Any exceptions
to these criteria will be reviewed on a Product-by-Product basis. IDT shall have
the right to use reliability data concerning the Wafers for the purposes of
preparing sales and promotional information concerning the Wafers for IDT’s
customers, provided however that such reliability data will be transmitted
subject to a non-disclosure agreement having terms and conditions no less
restrictive than those terms with respect to confidentiality in this Agreement.
TSMC’s reliability testing methods and conditions shall be subject to the review
of IDT, and shall be changed as mutually agreed in writing.
(c)    TSMC agrees to maintain sufficient documentation regarding all Wafers
sold to IDT for five (5) years after the applicable shipment. All Wafers shall
be traceable to a unique Lot number assigned by TSMC. Lot traceability for
Wafers shall be maintained throughout the entire process from fabrication
through verification testing, packing and shipment. Traceability and full
history for Wafers shall include substrate vendor identification and lot number,
quality control data, and process deviation notes.
(d)    Subject to TSMC’s reasonable security, confidentiality and personal
conduct requirements, on at least seven (7) days prior written notice and the
schedules and agenda as mutually agreed upon by the parties in writing, IDT may
conduct an on-site inspection and audit of the process and manufacturing records
relevant to the Wafers, provided that the audits will occur no more often than
twice annually. Upon prior notice to TSMC of at least thirty (30) days and with
TSMC’s prior consent, such consent not to be unreasonably withheld, IDT may
bring IDT customers to conduct on-site visits and inspection of the TSMC
Facilities and applicable process and manufacturing records relevant to the
Wafers, provided IDT and its customers have executed a non-disclosure agreement
relating thereto with TSMC.
3.8    Process Control Information, On-Line Information Access. On an ongoing
basis as reasonably requested by IDT, TSMC will provide IDT with process control
information using a communication mechanism that is mutually agreed. Such
information may include: process and electrical test Yield results, calibration
schedules, environmental monitor information for air, gases and DI water,
documentation of operator qualification and training, documentation of
traceability, process verification information, and trouble report currently
available from TSMC’s document control center in a format pursuant to TSMC’s
standard document retention policy. IDT will have access to the foregoing
information and reports and other relevant information.
4.    CAPACITY PLANNING AND ORDERING PROCESS
4.1    Manufacturing Relationship. IDT agrees to purchase Wafers from TSMC
throughout the term of this Agreement in accordance with the terms and
conditions of this Agreement as may be ordered by IDT from time to time at its
sole discretion. Except for the right of first negotiation set forth in Section
4.2, and subject to TSMC’s Intellectual Property Rights including trademarks,
this Agreement shall not be construed to limit in any way IDT’s rights to
contract with other parties to manufacture, assemble, test, design or develop
products, or to engage in such activities itself.
4.2    Right of First Negotiation. During the term of this Agreement, TSMC shall
have a right of first negotiation with respect to all future business related to
the manufacture of wafers for IDT. Notwithstanding the foregoing, TSMC shall
have no right of first negotiation with respect to any future business related
to the manufacture of wafers for IDT if (i) IDT previously granted such business
to a third party or (ii) the manufacture of wafers requires the reuse of
Technology that is only available at the facilities of an existing third party
supplier and TSMC is unable to provide a solution that is compatible



--------------------------------------------------------------------------------



therewith.
4.3    Forecasts and Capacity Commitment. In July of each year, IDT and TSMC
will agree to a twelve (12) month demand support plan by technology and by TSMC
fab for the subsequent year (the “Annual Capacity Support Plan”). By the fifteen
(15th) day of each calendar month during the term of this Agreement, IDT will
provide to TSMC, in writing, a rolling 1 year forecast by quarter for IDT’s
volume requirements for Wafers by technology and by TSMC fab (a “Forecast”),
with each Forecast covering the one (1) year period commencing at the beginning
of the immediately subsequent month. The Forecast will be divided into quarterly
segments, wherein the first quarter of the Forecast will be binding to IDT, the
second quarter will be subject to IDT’s commercially reasonable efforts to
follow through with orders, and the third and fourth quarters of the Forecast
will be considered budgetary. TSMC may only reject a Forecast in writing within
ten (10) days of receipt thereof if:
(a)    The forecast has an increase over the last accepted forecast at the same
technology and fab of greater than 5% for the first quarter period or;
(b)    The forecast has an increase over the last accepted forecast at the same
technology and fab of greater than 15% for the second quarter period or;
(c)    The forecast has an increase over the last accepted forecast at the same
technology and fab of greater than 20% for the third and forth quarter or;
(d)    The total one (1) year forecast is greater than greatest of the last
accepted forecast or 36,000 wafers per quarter.
(e)    For any one month during the first six (6) months of the forecast, IDT’s
forecast is equivalent to or greater than one hundred forty percent (140%) of
Annual Capacity Support Plan for that given month at the same technology and
same fab, This condition (e) shall apply until such time as IDT has sufficiently
qualified a second .18 micron fab facility at TSMC at which time the parties
shall agree on an increase in the planning capacity.
Any forecast not specifically rejected in writing by TSMC during such period
shall be deemed accepted by TSMC. The accepted forecast shall constitute TSMC’s
minimum supply commitment for the applicable period, provided that the volumes
in such accepted forecast is equivalent to or less than fourteen thousand
(14,000) pieces of 8-inch wafers per calendar month and thirty-six thousand
(36,000) pieces of 8-inch wafers per calendar quarter (the “TSMC Maximum
Capacity Support”). The foregoing Forecast and TSMC Maximum Capacity Support
shall only apply to the Products defined in Exhibit B.
4.4    Cycle Times.
(a)    TSMC shall use commercially reasonable efforts to ensure the following:
(i) Wafers released from the Wafer Bank in accordance with Section 4.6(a) below
will be processed at 1.0 days per masking layer provided the daily release
quantity does not exceed 500 wafers per day in Fab 8 and 300 wafers per day in
Fab 3 and (ii) non-bank Wafers shall be processed at 1.3 days per masking layer
for the Products defined in Exhibit B Section 1.3; and at 1.4 days per masking
layer for the Products defined in Exhibit B Section 1.4;1.5 and 1.6.
(b)    Notwithstanding the foregoing, at each TSMC Facility qualified for
running IDT products utilizing wafer banking, TSMC reserve three (3) “hot lots”
for Engineering Wafers to be



--------------------------------------------------------------------------------



processed at a maximum of 0.8 days per masking layer, for no additional
expediting fee.
(c)     The foregoing cycle time in this Section 4.4 shall only apply to the
Products defined in Exhibit B.
4.5    Purchase Orders.
(a)    IDT will purchase Wafers from TSMC pursuant to purchase orders issued by
IDT referencing this Agreement that specify the purchase order number, type and
quantity of Wafers ordered, the place(s) of delivery, and required delivery
date(s). IDT may issue either individual purchase orders or blanket purchase
orders. Purchase orders may take the form of electronic submissions in a
mutually-acceptable format so long as they contain the same information
specified above for purchase orders, even if such submissions may not be
referred to specifically as “purchase orders” when transmitted.
(b)    TSMC shall provide written order acknowledgements by confirmed facsimile,
electronic transmission, or other mutually-agreed means within three (3)
Business Days of receipt of purchase orders, and any purchase order not
specifically rejected in writing by TSMC during such period shall be deemed
accepted.
(c)    TSMC shall accept any purchase order submitted by IDT to the extent that
such purchase order is consistent with the Forecast (plus any agreed upon upside
support), Lead Times, and minimum Lot size requirements. The minimum starting
Lot size for production Wafers is twenty-five (25) Wafers. The minimum starting
Lot size for Engineering Wafers shall be twelve (12) Wafers. From time to time
both parties will meet and discuss minimum starting lot size for specific bank
products.
(d)    IDT will provide final Product definitions no later than one (1) week
prior to the start date of production for such Product. In the event that IDT
fails to provide final Wafer definitions by such date, then the parties shall
mutually agree upon a revised production schedule for such Wafer.
(e)    In the event of any discrepancy between a purchase order or sales
acknowledgment form or other notice and the terms of this Agreement, this
Agreement shall prevail and any different or additional terms shall be deemed
rejected.












4.6    Wafer Bank.
(a)    Blanket Purchase Orders. TSMC agrees to maintain the Wafer Bank in the
amounts requested by IDT pursuant to written purchase orders referencing this
Agreement that specify the type and



--------------------------------------------------------------------------------



quantity of Wafers to placed in the Wafer Bank. TSMC agrees to start Wafers as
requested and process to a mutually-agreed Wafer Bank process step to hold for
future Release Requests (as defined below). Notwithstanding the foregoing, the
total of number of Wafers in the Wafer Bank during any calendar quarter shall be
equal to or less than fifty percent (50%) of the volume of Wafers set forth in
the Current Forecast for the following quarter as requested by IDT for each TSMC
Facility. The Wafer Bank will be arranged such that inventory carried in the
Wafer Bank will be deemed inventory of TSMC for financial accounting purposes.
(b)    Release Requests. IDT may from time to time submit written requests to
TSMC that specify the type and quantity of Wafers to be released from the Wafer
Bank and further processing instructions (the “Release Requests”). TSMC will
release the requested Wafers within twenty-four (24) hours of receipt of a
Release Request, provided that such Release Request is received by TSMC during
normal business hours on a Business Day. The minimum Lot size for a Release
Request is five (5) Wafers for production releases or two (2). Wafers for
engineering releases. Wafers released from the Wafer Bank will be invoiced at
the current production pricing on the expected date of shipment.
(c)    Unused Inventory. After Wafers have been in the Wafer Bank for fifteen
(15) months, IDT may then elect to either (i) instruct TSMC to designate such
Wafers as Scrap, in which case TSMC will invoice IDT fifty percent (50%) of the
then-current price of such Wafers, or (ii) submit a Release Request for such
Wafers in accordance with Section 4.6 (b).
4.7    Cancellations. IDT may cancel any purchase order or portion thereof for
Wafers upon written notice to TSMC prior to the date of shipment by TSMC. Where
notice of cancellation is given prior to the start of production of the ordered
Wafers, IDT will not liable for any cancellations charge. Where notice of
cancellation is given after the start of production of the ordered Wafers, IDT
agrees in such instance to pay TSMC as TSMC’s sole and exclusive remedy and
IDT’s sole and exclusive obligation for such cancellation all verified, a
prorated price of Wafers based upon the layers completed.
4.8    Reschedules. IDT may reschedule the delivery of any purchase order or
portion thereof for Wafers, without charge, upon notice to TSMC prior to the
start of production of the ordered Wafers.
4.9    Materials/Capacity Shortage. If the materials or components used by TSMC
to manufacture the Wafers are in short supply or if TSMC’s production capacity
is constrained such that TSMC is unable to completely fulfill IDT’s then current
Wafer forecast and accepted purchase orders, TSMC will provide timely notice
thereof to IDT, which notice will include the expected duration of the shortage
or constrained capacity and the impact on the Forecast. For IDT production
orders above thirty-six 36,000 pieces of 8-inch wafer per quarter (“quarter”
specified in this Section 4.9 shall mean the three consecutive month period
during any calendar year commencing on the first day of each of the months of
January, April, July and October), TSMC will allocate available materials for
production of Wafers for IDT at the minimum level of twelve thousand 12,000
pieces of 8-inch wafer per month (“month” specified in this Section 4.9 shall
mean a calendar month) and will use commercially reasonable efforts to support
any previously accepted up-side in a manner that is consistent with TSMC’s top
fifteen (15) contract customers during the same time period.
4.10    Reticle Holds. TSMC agrees to retain reticles for Wafers for at least
eighteen (18) months following the last applicable Wafer delivery for the
applicable reticle. At the end of such eighteen (18) month period, TSMC may
notify IDT in writing that the reticle has not been used during such period. The
parties agree to discuss in such event whether IDT anticipates any further Wafer
orders requiring use of such reticle. If IDT in good faith does anticipate
future orders, or is required by a commitment to a customer to maintain the
availability of a Product requiring such reticle, then TSMC shall continue to
hold



--------------------------------------------------------------------------------



and maintain such reticle. If IDT agrees in writing that the reticle is no
longer needed to produce Wafers, TSMC agrees to deliver such reticle to IDT or
destroy such reticle, at IDT’s direction.
5.    DELIVERY
5.1    Packaging. TSMC will mark and package the Wafers for shipment to IDT in
accordance with the mutually agreed specifications at TSMC’s expense. If
packaging is not specified, then the following terms shall apply: All Wafers
shipped by TSMC pursuant to this Agreement shall be packaged, marked, and
otherwise prepared for shipment in a manner that is (a) in accordance with good
commercial practice; and (b) adequate to ensure safe arrival of the Wafers at
IDT’s requested destination.
5.2    Delivery. TSMC will use commercially reasonable efforts to cooperate with
IDT to determine delivery logistics that will ensure safe and timely delivery of
Wafers to IDT. TSMC will deliver the Wafers EXW (Ex Works Incoterms 2000) TSMC’s
factory. Title and risk of loss to the Wafers shall pass to IDT upon delivery to
a carrier or forwarder. TSMC shall deliver the Wafers to IDT with ninety-six
percent (96%) on time delivery (“OTD”). OTD shall means delivery up to seven (7)
days before but zero (0) days after the scheduled delivery date. If TSMC wants
to make shipments prior to the requested ship date, TSMC must first receive
approval to do so in writing from IDT. TSMC agrees to notify IDT in writing as
soon as possible upon learning of any circumstances that may delay delivery of
Wafer to IDT. In the event that TSMC is unable to prevent a delay and thus is
unable to make timely delivery of an order through no fault of IDT, then IDT
shall have the option to either (a) cancel the affected order for which costs
will be settled between the parties, or (b) accept late delivery of the Wafer
and TSMC will make delivery as soon as possible, utilizing an expedited shipping
method at no additional cost to IDT. Time is of the essence for all delivery
obligations under this Agreement. If TSMC wants to make partial lot shipments,
TSMC must first receive approval to do so in writing from IDT
5.3    Wafer Acceptance Testing by IDT. TSMC will certify to IDT with each
shipment that the Wafers contained in the shipment have successfully passed the
applicable Probe Program and comply with the applicable Specifications.
Acceptance testing of Wafers delivered to IDT or a third party designated by IDT
may be performed by IDT following receipt. If IDT rejects any Wafers or
determines that a Wafer has a different Net Die per Wafer than certified by
TSMC, then IDT and TSMC will confer and determine the reason for the rejection
or the inaccurate count of Net Die per Wafer. TSMC will immediately exercise its
commercially reasonable efforts to develop and implement a corrective action
plan for any errors, including manufacturing errors or defects identified in its
systems.
5.4    Wafer Acceptance Testing by TSMC.
(a)    Outgoing Visual Inspection. TSMC will perform an outgoing visual
inspection on all wafers manufactured by TSMC prior to shipment to IDT. TSMC
will certify that all such wafers meet TSMC’s then applicable outgoing visual
defect specification.
(b)    If TSMC detects any significant fabrication-related defects in any
Wafers, TSMC with IDT assistance will, use commercially reasonable efforts to
perform failure analysis, and provide a corrective action plan to correct the
failure mechanisms and/or defects.
(c)    Results from TSMC testing processes will be accessible and available to
IDT for review. These results must be available in electronic form at the
conclusion of each test Lot and must conform to the summary structure agreed
upon by the parties.



--------------------------------------------------------------------------------



5.5    Minimum Yields. A standard Yield will be established and agreed to by the
parties for each Product based on the average Yield of the first three hundred
(300) Wafers of each Product manufactured using Qualified Processes and passing
all production tests. Any Wafer manufactured by TSMC that yields less than sixty
five percent (65%) of the standard Yield for such Product shall, if sorted by
TSMC, be scrapped, or, if sorted or if blind built and final tested by IDT, be
deemed defective and returnable for replacement pursuant to Section 8.3 below.
(a)    Within 6 months of successful Product qualification, it is expected that
TSMC will meet or exceed the yield that IDT experiences. If this is not the
case, or if in the future the yield is not consistent with the yield of current
products manufactured by IDT, TSMC will support IDT in determining the root
cause and implement process fixes as needed.
5.6    Scribeline Electrical Test. Unless otherwise stated in the Specifications
for a particular Product, and without limiting any other testing and acceptance
procedures, all Wafers manufactured by TSMC will be measured at five (5) test
sites distributed across each Wafer. Both parties shall agree on a set of wafer
acceptance test (“WAT”) parameters and limits. Any Wafer failing more than two
(2) sites on any given WAT parameter shall be scrapped by TSMC, at TSMC’s sole
cost and expense.
5.7    Maverick Lot/Wafer Program. TSMC and IDT will work together to implement
a program to eliminate shipment of any non standard material, regardless of the
wafer yield requirement of Sec 5.5.
6.    PRICING, COST ALLOCATION AND PAYMENT
6.1    Pre-Production Cost Allocation. Except as otherwise set forth herein,
TSMC shall bear all costs associated with establishing facilities capable of
implementing Qualified Processes and producing Wafers.
(a)    Non-Recurring Engineering Payment. In connection with the accomplishment
of the Transfer Plan, IDT agrees to make a one-time non-recurring engineering
(“NRE”) payment to TSMC as specifically set forth in the Transfer Plan.
(b)    Mask Costs. For the avoidance of doubt, mask costs are not included in
the NRE payment. The pricing for masks purchased for the manufacture of Products
is set forth in Exhibit B attached hereto.
6.2    Wafer Pricing
(a)    Pricing. The pricing for all Products and associated mask sets purchased
under this Agreement is set forth in Exhibit B attached hereto, and such Product
pricing will be in effect from the Effective Date until the fifth (5th)
anniversary of the Effective Date (the “Initial Pricing Term”), unless such
pricing is earlier adjusted by the mutual agreement of the parties. Separate
pricing will apply and be mutually agreed upon in advance in writing by the
parties for any Products run on 150mm or 300mm Wafers. The pricing set forth in
Exhibit B includes all manufacturing and operating expenses, excluding freight
costs, and IDT shall not be separately charged for any costs or expenses for any
raw materials, labor, equipment expenses, supplies, depreciation, overhead, or
any other special requirements unless an exception has been agreed to in writing
in advance by IDT. For the second half of the term of this agreement and any
subsequent renewed term, TSMC and IDT will negotiate in good faith for wafer
pricing as commercially reasonable in a competitive market. However, except as
stipulated in Section 6.2 (b), in



--------------------------------------------------------------------------------



no event shall subsequently negotiated pricing per Product be higher than the
previously agreed upon prices.


(b)    Pricing Reviews. For the duration of the 5-year pricing offered by TSMC,
TSMC shall have the right to meet on each anniversary of the effective date to
review pricing efficiencies. In the event of the occurrence of a material event
which TSMC reasonably believes causes severe hardship to TSMC, TSMC may request
to meet in good faith with IDT and, with appropriate executive-level
involvement, to consider and/or negotiate a commercially reasonable adjustment
to the prices set forth in this Agreement. Neither party shall have any
obligation to the other party with regard to the terms set forth in this Section
if the parties fail to reach a mutually acceptable agreement after good faith
negotiation (but for the avoidance of doubt, the parties' obligations under the
remainder of this Agreement shall continue in full force and effect).
6.3    Shipping Costs. IDT shall bear, in addition to the Wafer pricing agreed
upon by the parties, the amount of any freight, insurance, handling and other
duties levied on the shipment of Wafers.
6.4    Invoicing and Payment. For each shipment of Wafers to IDT, TSMC shall
invoice IDT on or after the delivery date of such Wafers. TSMC’s invoices shall
set forth the amounts due from IDT for such shipment and shall contain
sufficient detail to allow IDT to determine the accuracy of the amounts billed.
Payment by IDT shall be made in U.S. Dollars through wire transfer in cash
within thirty (30) days after invoice date.
6.5    Taxes. Unless otherwise explicitly stated, the prices specified in this
Agreement are exclusive of any sales, use, excise, royalty, consumption or
similar taxes, and of any export and import duties, which may be levied upon or
collectible by TSMC as a result of the sale or shipment of the products to IDT
or its customers. IDT agrees to pay and otherwise be fully responsible for any
such taxes and duties, unless in lieu thereof IDT provides TSMC with an
exemption certificate acceptable to the relevant governmental authorities.
7.    AUDIT AND INSPECTION
7.1    Site Visits. IDT may send its employees or customers, who have executed a
non-disclosure agreement related to site visits specified in this Section, at
any time upon at least seven (7) days prior written notice and according to the
schedules and agenda as mutually agreed upon by the parties to visit TSMC
Facilities to inspect fabrication of Wafers and conduct other activities
contemplated by this Agreement. Such visits shall be conducted during TSMC’s
normal working hours. While visiting TSMC’s facilities, each visitor shall at
all times fully comply with TSMC’s plant rules and regulations as well as all
reasonable instructions that may be issued by TSMC employees and personnel
accompanying any such visitor. TSMC agrees to grant these employees reasonable
access the factory and support facilities. At the reasonable request of IDT,
TSMC will assist IDT in obtaining the appropriate visas for any IDT employees to
participate in a site visit. IDT will have the right to audit the TSMC
Facilities upon at least seven (7) days prior written notice during normal
business hours of the applicable TSMC Facility, subject to the requirements of
this Section 7.1.
7.2    Program Reviews. IDT and TSMC agree to participate in regular monthly
program reviews by a program review committee established by IDT and TSMC to
focus on operational details of the installation, qualification, and ongoing
performance of the manufacturing processes.



--------------------------------------------------------------------------------



7.3    Business Review Meetings. The parties will plan and schedule business
reviews at least quarterly. The review will focus on current and forecasted
business activities, feedback on performance and factory metrics, key
improvement programs and activities focused on enabling the relationship between
the parties and will review the status of open issues and action items.
8.    LIMITED WARRANTY; WARRANTY DISCLAIMER
8.1    Limited Warranty. TSMC represents and warrants that all Wafers: (a) shall
be clear of any liens, restrictions, encumbrances, and other claims; (b) shall
be manufactured in accordance with applicable laws; and (c) for a period of
thirty-six (36) months from the delivery date , for those Wafers for which IDT’s
customer requires such 36-month period, or for twenty-four (24) months for those
Wafers for which IDT’s customer requires such 24-month period, and otherwise for
twelve (12) months from the delivery date (as for given Wafers, the “Warranty
Period”), that such Wafers shall meet the applicable Specifications and shall be
free from any defects in material and workmanship under normal use. All
Engineering Wafers are delivered “AS IS,” without any warranty of any kind.
8.2    Remedies for Breach of Warranty. If, during any Warranty Period, any
Wafers purchased hereunder do not meet the warranties specified herein without
involving any Exclusive Event (as defined in Section 8.3 below), IDT may, at
IDT's option (i) require TSMC to replace or correct at no cost to IDT any
defective or nonconforming Wafers pursuant to the Product return procedures set
forth in Section 8.3 below, or (ii) return any nonconforming Wafers to TSMC at
TSMC's expense for credit of the amounts invoiced to IDT by TSMC and shipping
costs thereof. TSMC shall bear all transportation costs incurred in connection
with the replacement or repair of defective Products. The warranty specified in
Sections 8.1 through 8.3 constitutes TSMC's exclusive liability and IDT's
exclusive remedy for any non-conforming Wafers or for any defects in material or
workmanship of the Wafers. In addition to TSMC’s obligation to replace or
correct wafers at no cost to IDT, TSMC shall be responsible for reimbursement in
the form of credit, for one half (1/2) of IDT’s reasonable out of pocket costs
and expenses incurred in connection with a Warranty claim, including but not
limited to rework and assembly costs, but IN NO EVENT SHALL TSMC’S LIABILITY
HEREUNDER EXCEED THE SUM OF FIVE HUNDRED THOUSAND US DOLLARS (USD $500,000) PER
CALENDAR YEAR.
8.3    Return of Wafers. In the event that IDT elects to return nonconforming
Wafers to TSMC, IDT will notify TSMC of the nonconformance and of IDT’s intent
to return the nonconforming Wafers. Upon receipt of IDT’s notification to TSMC
of the nonconformance, if TSMC determines that such nonconforming Wafers contain
defects which are not due to any event caused by IDT or any third party not
authorized by TSMC including but not limited to, accident, abuse, misuse,
neglect, improper installation, handling or packing, repair or alteration by IDT
, IDT’s representative or agent or any third party not authorized by TSMC or by
improper testing or usage contrary to any instructions issued by TSMC (the
“Exclusive Event”), TSMC will deliver replacement Wafers according to mutually
agreed schedules, and will provide all the assistance and authorization required
to return the nonconforming Wafers to TSMC according to mutually agreed
schedules. The nonconforming Wafers will be returned to TSMC at TSMC’s expense
and TSMC will be liable and will assume all title and responsibility for all
Wafers during return transport, including liability caused by hazardous
substance releases during such transport. TSMC will immediately investigate to
determine the cause of the nonconformance and will promptly notify IDT in
writing of its findings.
8.4    Additional Warranties. In addition, TSMC and IDT make the following
representations and warranties:
(a)     Each party has the right to enter into this Agreement and its
performance of this



--------------------------------------------------------------------------------



Agreement will comply, at its own expense, with the terms of any contract,
obligation, law, regulation or ordinance to which it is or becomes subject; and
(b)    No claim, lien, or action exists or is threatened against either party
that would interfere with the applicable party’s manufacture, use or sale of the
Products.
(c)    None of the Products contain nor are any of the Products manufactured
using ozone depleting substances such as halons, chlorofluorocarbons,
hydrochlorofluorocarbons, methyl chloroform and carbon tetrachloride as defined
by the Montreal Protocol. TSMC shall comply with all requirements of applicable
laws relating to restrictions on use of lead and other hazardous materials in
electronic Products (including without limitation, the RoHS and WEEE
directives).
8.5    No Waiver. No inspection or acceptance, approval or acquiescence by IDT
with respect to the Wafers shall relieve TSMC from any portion of its warranty
obligation nor will waiver by IDT of any specification requirement for one or
more items constitute a waiver of such requirements for remaining items unless
expressly agreed by IDT in writing.
8.6    Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 8, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TSMC EXPRESSLY DISCLAIMS ALL
WARRANTIES AND CONDITIONS REGARDING THE WAFERS PROVIDED HEREUNDER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, AND INCLUDING BUT NOT LIMITED TO ALL WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE. THE REMEDIES PROVIDED IN
THIS SECTION 8 SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO
BREACH OF WARRANTY.
9.     EPIDEMIC FAILURE
9.1    Affected Product. Upon the occurrence of an Epidemic Failure, the
remedies of Sections 9.2 and 9.3 shall apply to the entire Product(s) affected
or potentially affected by the same root cause failure (“Affected Product”) as
so identified pursuant to Section 9.2. For clarification purpose, the parties
shall discuss in good faith to identify and screen out whether the
aforementioned Affected Product shall be applicable to the level and scope of
affected Lot or Wafer or Die.
9.2    Failure Analysis; Corrective Action Program. In the event of a suspected
Epidemic Failure, IDT shall promptly notify TSMC in writing, and provide, if
known and as may then exist, a description of the failure, and the suspected Lot
numbers, serial numbers or other identifiers, and delivery dates, of the
Affected Product. IDT shall also deliver or make available to TSMC samples of
the failed Wafers for testing and analysis. Upon receipt of such Wafers from
IDT, TSMC shall promptly provide its preliminary findings regarding the cause of
the failure. The parties shall cooperate and work together to determine the root
cause. Thereafter, TSMC shall promptly provide the results of its root cause
analysis, its proposed plan for the identification of and the repair and/or
replacement of the Affected Product which may be affected Lot or affected Wafer
or affected Die, and such other appropriate information. TSMC shall recommend a
corrective action program, subject to IDT’s written approval, that identifies
the Affected Product for repair or replacement, and minimizes disruption to the
end user. Upon receipt of IDT’s written approval, TSMC shall implement the
corrective action program.
9.3    Remedy. Upon the occurrence of an Epidemic Failure, TSMC shall: (1) at
IDT's option: (i) either repair and/or replace the Affected Product at no cost
to IDT, or (ii) provide a credit to IDT in an amount equal to the cost to IDT
for qualified replacement of Product acceptable to IDT; and (2) credit IDT for
all necessary rework, assembly, labor, equipment and processing costs reasonably
incurred by IDT or



--------------------------------------------------------------------------------



third parties in the implementation of the corrective action program, including
reasonable test procedures, test equipment, the testing of Wafers, reasonable
freight, transportation, customs, duties, insurance, storage, handling and other
necessary incidental shipping costs incurred by IDT in connection with the
repair and/or replacement of the Affected Product . TSMC’S ANNUAL MAXIMUM
LIABILITY TO IDT WITH RESPECT TO EPIDEMIC FAILURES SHALL BE AS FOLLOWS: THE
AMOUNT OF FIVE MILLION US DOLLARS (USD 5,000,000) DURING THE FIRST 12 MONTHS
AFTER THE EFFECTIVE DATE, AND THE AMOUNT OF FIVE MILLION US DOLLARS (USD
5,000,000) DURING THE NEXT 12 MONTH PERIOD, AND THE GREATER OF FIVE MILLION US
DOLLARS (USD 5,000,000) OR THE SUM OF TWENTY PERCENT (20%) OF THE AGGREGATE
PAYMENTS MADE TO TSMC BY IDT OR MADE ON BEHALF OF IDT DURING THE PRIOR CONTRACT
YEAR FOR EACH CONTRACT YEAR THEREAFTER. THE REMEDIES IN THIS SECTION 9
CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO EPIDEMIC FAILURE.


10.    INDEMNIFICATION
10.1    IDT Indemnity. Except as provided for in Section 10.2 below, IDT shall,
at its own expense, indemnify, defend and hold TSMC harmless from and against
any liabilities, losses, damages, costs or expenses, including reasonable
attorneys’ fees, arising from any third party action, claim, suit or proceeding
alleging infringement or misappropriation of such third party’s Intellectual
Property Rights only to the extent arising from TSMC making Wafers for IDT in
compliance with any IDT Product designs or use of any IDT Manufacturing Process
Technology, or TSMC’s compliance with or implementation of any of IDT’s specific
instructions if such claim, suit or proceeding would not have arisen but for
such compliance with IDT’s specific instructions and/or IDT’s Product designs,
provided that TSMC (a) gives IDT prompt written notice of any such claim, (b)
gives IDT through counsel of its choice, sole control of the defense or
settlement of such claim; (c) gives IDT all necessary information, assistance
and authority to defend such claim, at IDT’s request and reasonable expense; and
(d) IDT shall not be responsible for any settlement made by TSMC without IDT's
written permission.
10.2    TSMC Indemnity. Except as provided for in Section 10.1, TSMC shall, at
its own expense, indemnify, defend and hold IDT harmless from and against any
liabilities, losses, damages, costs or expenses, including reasonable attorneys’
fees, arising from any third party action, claim, suit or proceeding alleging
infringement or misappropriation of such third party’s Intellectual Property
Rights only to the extent arising from use of TSMC Manufacturing Process
Technology for manufacturing the applicable Wafers; provided that IDT (a) gives
TSMC prompt written notice of any such claim, (b) gives TSMC through counsel of
its choice, sole control of the defense or settlement of such claim; (c) gives
TSMC all necessary information, assistance and authority to defend such claim,
at TSMC’s request and reasonable expense; and (d) TSMC shall not be responsible
for any settlement made by IDT without TSMC's written permission. If the use and
sale of any of the Wafers or Products is prohibited by court order as a result
of a suit within the scope of this Section 10.2, TSMC, at no expense to IDT,
will, at TSMC’s option, (a) obtain for IDT the right to use and sell the Wafers
and Products or (b) substitute an equivalent method for manufacturing the Wafers
and Products which are acceptable to and qualified by IDT or (c) if neither of
the foregoing is possible on commercially reasonable terms, then TSMC shall
credit IDT an amount equivalent to the payments actually made by IDT to TSMC for
the affected Wafers or Products.
10.3    Order By Law. Notwithstanding the foregoing, IDT also agrees that if
TSMC is required by law to respond as a third party to any formal discovery
request in a proceeding or suit involving a claim arising solely from IDT’s
Product designs or any IDT Manufacturing Process Technology by any judicial



--------------------------------------------------------------------------------



or administrative authority or agent who has competent jurisdiction over
disputes related to the Product, IDT shall indemnify and hold TSMC harmless from
and against any and all actual expenses, including reasonable attorneys’ fees
and costs, reasonably incurred by TSMC in responding to such request(s). In such
event, TSMC shall give IDT a reasonably prompt written notice of the discovery
requests and TSMC shall be represented by counsel of its choice. IDT agrees not
to sue TSMC in connection with TSMC's provision of information pursuant to and
in compliance with the procedures set forth in the foregoing.
10.4    Process for Alleged Infringement to Products. If any Product is alleged
to infringe any Intellectual Property Rights of a third party for reasons
attributable to IDT, the parties will discuss in good faith and agree upon
certain necessary measures to deal with such allegation. If the parties are
unable to come to aforementioned agreement, they will refer resolution of the
issue to the Senior Management Representatives. For the avoidance of doubt in
the event that IDT directs TSMC to continue the manufacture of Wafers affected
by such claim, IDT shall indemnify and hold TSMC harmless in accordance with
section 10.1 and provide with assurance measures as reasonably requested by
TSMC.
10.5    The remedies provided in this Section 10 shall constitute the sole and
exclusive remedy with respect to claims, suits or proceedings alleging
infringement or misappropriation of Intellectual Property Rights.
11.    INTELLECTUAL PROPERTY OWNERSHIP
11.1    Technology Owned by IDT. As between TSMC and IDT, IDT shall own all
rights, title and interest (including all Intellectual Property Rights) to any
and all:
(a)    IDT Technology. Technology developed or acquired by IDT or any of its
Affiliates prior to or independently of this Agreement, including any IDT
Manufacturing Process Technology, as well as any Technology expressly described
in any Specifications as “IDT Technology” or otherwise provided by IDT to TSMC,
including any Improvements made by IDT to this technology in the future.
11.2    Technology Owned by TSMC. As between TSMC and IDT, TSMC shall own all
rights, title and interest (including all Intellectual Property Rights) to any
and all:
(a)    TSMC Technology. Technology developed or acquired by TSMC or any of its
Affiliates prior to or independently of this Agreement, including TSMC
Manufacturing Process Technology as well as Technology expressly described in
any Specifications as “TSMC Technology” or otherwise provided by TSMC to IDT,
including any Improvements made by TSMC to this technology in the future.
12.    INTELLECTUAL PROPERTY LICENSES
12.1    License Grant to TSMC. Subject to the terms and conditions of this
Agreement, IDT hereby grants to TSMC under all applicable Intellectual Property
Rights in IDT Technology a worldwide, fully-paid, royalty-free,
non-transferable, non-exclusive, revocable, license, without right to
sublicense, to make, import, offer to sell and sell Wafers only to IDT for as
long as such Wafers remain in production for IDT at TSMC.
12.2    Embedded Third Party Technology. TSMC acknowledges and agrees that IDT
may incorporate or otherwise include third party software or hardware as part of
the IDT Technology and/or in Improvements thereto, such as open source software
(“Embedded Third Party Technology”). Such



--------------------------------------------------------------------------------



Embedded Third Party Technology may only be used as part of the IDT Technology,
and subject to any terms applicable thereto. IDT shall notify TSMC in writing of
any requirements to use the Embedded Third Party Technology that is not
otherwise explicitly provided in this Agreement.
12.3    Reservation of Rights. No right, title or interest is granted by either
party whether expressly or by implication to or under any of its Intellectual
Property Rights or rights in Technology, other than those rights and licenses
expressly granted in this Agreement. Each party reserves to itself all rights
not expressly granted under this Agreement.
13.    INSURANCE:
13.1    TSMC shall maintain insurance covering its assumed obligations and risks
pursuant to this Agreement. TSMC shall obtain and maintain at TSMC’s expense the
following minimum insurance:
(a)    Comprehensive general liability with limits not less than $20,000,000.
(b)    Employer’s liability insurance covering employees in compliance with all
statutory regulations in each location where Products are being manufactured and
TSMC is located.
(c)    Appropriate levels of mitigation for environmental and errors and
omissions risks either through insurance programs or self retention.
14.    TERM AND TERMINATION
14.1    Term. This Agreement shall commence on the Effective Date and shall
continue until the tenth anniversary of the Effective Date, unless terminated
earlier by either party pursuant to Section 14.2. This Agreement shall
automatically be renewed thereafter for additional [two (2)] year terms unless a
party delivers to the other party at least [one (1)] year prior written notice
of intent not to renew the Agreement.
14.2    Termination of Agreement. This Agreement may be terminated as follows:
(a)    The parties may terminate this Agreement upon mutual written consent at
any time.
(b)    This Agreement may be terminated by either party upon the material breach
of this Agreement by the other party and the failure to cure such breach within
thirty (30) days after receipt of notice of intended termination.
(c)    Starting five (5) years after the Effective Date, IDT may terminate this
Agreement for convenience upon six (6) months prior written notice to TSMC.
(d)    Each party reserves the right to immediately terminate this Agreement in
writing in the event that:
 
i.upon or after the bankruptcy, insolvency, dissolution or winding up of the
other party;


ii.there is any change in the other party's business operations, ownership or
management, whether from a consolidation or merger with, or sale or transfer of
substantially all assets or



--------------------------------------------------------------------------------



otherwise to, a TSMC Direct Competitor.
 
The parties agree that this Section shall not apply if the party whose business
is changing as described above has obtained the other party’s prior written
approval, which shall not be unreasonably withheld or delayed, to proceed and
conclude the above events.


14.3    Effect of Termination.
(a)    Upon termination of this Agreement, TSMC shall have no further delivery
obligations other than continuing to manufacture and deliver all confirmed
purchase orders accepted prior to of the termination of this Agreement. The
termination of this Agreement shall not affect any payment rights accrued as of
the date such termination, including payment of any work-in-process. The
termination of this Agreement shall not release either party from any liability
which has already accrued to the other party as of the date of such termination.
(b)    Upon termination of this agreement, if TSMC intends to obsolete or cease
manufacturing of any process required to manufacture IDT Products, TSMC will
provide Twelve (12) month notification of the last date a purchase order can be
placed for delivery of wafers in the following twelve (12) months.
(c)    In the event of termination for convenience by TSMC or by IDT as a result
of TSMC’s breach of this Agreement, TSMC will grant to IDT on reasonable terms
and conditions under Intellectual Property Rights in TSMC’s Improvements to
IDT’s Manufacturing Process Technology a worldwide, fully-paid, royalty-free,
non-exclusive, license, without right to sublicense, as necessary to make, have
made, import, offer to sell and sell IDT products using the IDT Manufacturing
Process Technology.
14.4    Survival. Notwithstanding any termination of this Agreement, Sections 1,
8, 9, 10, 11, 12.1, 12.3, 14.3, 14.4, 15, 16 and 17 shall survive any
termination of this Agreement.


15.    CONFIDENTIALITY
(a)    Confidentiality. The terms and conditions under the Non-disclosure
Agreement (the "NDA") dated January 15, 2006, and as amended by the parties,
shall govern any information disclosed under this Agreement that meets the
definition of "Confidential Information" under the NDA, and such information
shall be used only for the purposes specified herein.
15.2    Effect of the NDA. In the event the NDA terminates or expires before the
term of this Agreement, the term of the NDA shall be deemed co-existent with
this Agreement for all purposes hereunder.
15.3    Publicity. The parties agree to issue a mutually-acceptable press
release regarding the existence of this Agreement and the other agreements
referenced herein promptly following the Effective Date. All other press
releases regarding the relationship envisioned by this Agreement shall be
subject to



--------------------------------------------------------------------------------



the mutual written acceptance of the parties, such acceptance not to be
unreasonably conditioned, delayed or withheld.
16.    LIMITATION OF LIABILITY
16.1    EXCEPT FOR A BREACH OF A LICENSE GRANT OR A CONFIDENTIALITY OBLIGATION,
OR AS OTHERWISE SPECIFICALLY REQUIRED IN SECTIONS 8, 9 AND 10 IN NO EVENT SHALL
EITHER PARTY OR ITS RESPECTIVE AFFILIATES BE LIABLE FOR ANY LOST PROFITS, OR FOR
ANY SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL OR INCIDENTAL DAMAGES, WHETHER
IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF NOTIFIED OF
THE LIKELIHOOD OF SUCH A CLAIM. NOTWITHSTANDING FOREGOING, FOR CLARIFCATION
PURPOSE , THE REMEDIES PROVIDED IN SECTION 8 SHALL CONSTITUTE THE SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO BREACH OF WARRANTY AND THE REMEDIES PROVIDED IN
SECTION 9 SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO
EPIDEMTIC FAILURE.
EXCEPT FOR A BREACH OF A LICENSE GRANT, A CONFIDENTIALITY OBLIGATION, OR AS
OTHERWISE SPECIFICALLY SET FORTH SECTIONS 8 AND 9, EACH PARTY’S LIABILITY TO THE
OTHER PARTY FOR ANY CLAIM ARISING FROM ANY CAUSE INCLUDING, BUT NOT LIMITED TO,
THE MANUFACTURE, SALE, DELIVERY, NON-DELIVERY, USE OF OR INABILITY TO USE ANY
PRODUCTS, EITHER SEPARATELY OR IN COMBINATION WITH ANY OTHER GOODS OR EQUIPMENT,
SHALL IN NO EVENT EXCEED .
(A) THE SUM OF $5 MILLION FOR THE FIRST CONTRACT YEAR;
(B) THE SUM OF $5 MILLION FOR THE SECOND CONTRACT YEAR; AND
(C) THE GREATER OF FIVE MILLION US DOLLARS (USD 5,000,000) OR THE AVERAGE AMOUNT
OF THE SUM OF TWENTY PERCENT (20%) OF THE AGGREGATE PAYMENTS MADE TO TSMC BY IDT
OR MADE ON BEHALF OF IDT DURING THE PRIOR CONTRACT YEAR AND THE TOTAL AMOUNT OF
PRICES PAID BY IDT FOR THE PURCHASE ORDER(S) IN WHICH THE SPECIFIC PRODUCT THAT
DIRECTLY GIVES RISE TO THE INDEMNITY OR CLAIM WAS INCLUDED FOR EACH CONTRACT
YEARS THEREAFTER.


The parties acknowledge and agree that the foregoing limitations of liability
are an essential element of this Agreement and that in their absence the terms
of this Agreement would be substantially different.


17.    MISCELLANEOUS
17.1    Rights in Bankruptcy. All rights and licenses granted to either party
under or pursuant to this Agreement are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101 of
the Bankruptcy Code. The parties agree that each party, as licensee of such
rights under this Agreement, will retain and may fully exercise all of its
rights and elections as a licensee of intellectual



--------------------------------------------------------------------------------



property under the Bankruptcy Code.
17.2    Governing Law. This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
reference to its conflict of law principles. TSMC agrees that upon IDT’s
request, all disputes arising hereunder shall be adjudicated in the state and
federal courts having jurisdiction over disputes arising in Santa Clara County,
California, and TSMC hereby agrees to consent to the personal jurisdiction of
such courts.
17.3    Assignment. Neither party may assign this Agreement, in whole or in
part, whether directly or by operation of law, or as part of a Change of Control
event, without the prior written consent of the other party, which consent shall
not be unreasonably conditioned, delayed or withheld. Any purported assignment
without such consent shall be void and of no effect. Subject to the foregoing
sentence, this Agreement will be binding on and inure to the benefit of the
parties and their respective successors and permitted assigns. For the avoidance
of doubt TSMC will not withhold consent if the Assignee is not a TSMC Direct
Competitor.
17.4    Representation by Legal Counsel. Each party hereto represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the parties agree that
no presumption shall exist or be implied against the party that drafted such
terms and provisions.
17.5    Waiver. It is agreed that no waiver by either party hereto of any breach
or default of any of the covenants or agreements herein set forth shall be
deemed a waiver as to any subsequent and/or similar breach or default.
17.6    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect to the fullest
extent permitted by law without said provision, and the parties shall amend the
Agreement to the extent feasible to lawfully include the substance of the
excluded term to as fully as possible realize the intent of the parties and
their commercial bargain except to the extent that such amendment can not
preserve the essential purpose of this Agreement.
17.7    Independent Contractors. The relationship of the parties hereto is that
of independent contractors. The parties hereto are not deemed to be agents,
partners or joint ventures of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.
17.8    Compliance with Laws. In exercising their rights and performing their
obligations under this Agreement, each party shall fully comply in all material
respects with the requirements of any and all applicable laws, regulations,
rules and orders of any governmental body having jurisdiction over the exercise
of rights and the performance of obligations by either party under this
Agreement.
17.9    Export Control Regulations. The rights and obligations of the parties
under this Agreement, shall be subject in all respects to United States laws and
regulations and applicable foreign laws and regulations as shall from time to
time govern the license and delivery of Technology abroad or importation of the
same, including the United States Foreign Assets Control Regulations,
Transaction Control Regulations and Export Control Regulations, as amended, and
any successor legislation issued by the Department of Commerce, International
Trade Administration, or Office of Export Licensing. TSMC and IDT will take all
appropriate measures to comply with these regulations and will defend, indemnify
and hold the other party harmless from all damages arising out of or in
connection with any violation



--------------------------------------------------------------------------------



thereof.
17.10    Environmental Matters.
(a)    TSMC will indemnify and hold IDT harmless from and against any liability,
loss, damage, cost or expense (including reasonable attorneys fees) arising from
or caused by any toxic or hazardous substances or chemicals, as those terms are
defined by applicable environmental health or safety laws or regulations, which
are used in performance of this Agreement by TSMC, present in Scrap disposed of
or destroyed by TSMC, or present on any of the TSMC Facilities in or during
TSMC’s performance of this Agreement.
(b)    TSMC hereby represents and warrants that all products manufactured by
TSMC and delivered to IDT under this Agreement will comply with applicable
federal environmental laws and regulations.
17.11    Ethical Dealings. Each party will be familiar and will strictly comply
with all laws and regulations on bribery, corruption, and prohibited business
practices. Each party acknowledges that it will not offer, promise or make or
agree to make any payments or gifts (of money or anything of value) directly or
indirectly to anyone for the purpose of influencing or inducing anyone to
influence decisions in favor of the other party. Without limiting any other
provision of this Agreement, TSMC shall not engage in any illegal or unethical
practices, including without limitation the Foreign Corrupt Practices Act of
1977 and any anti-boycott laws, as amended, and any implementing regulations.
Each party shall indemnify and hold the other party harmless from and against
any liabilities, damages, costs and expenses, including reasonably attorneys’
fees and costs, resulting from any of its breach of this Section 17.11.
17.12    Subcontracting. TSMC shall not subcontract its obligations under this
Agreement to a third party without the prior written consent of IDT. If such
consent is given, TSMC shall remain responsible for all of its obligations as
specified in this Agreement.
17.13    Notices. All notices, requests and other communications hereunder shall
be in writing and shall be hand delivered, or sent by express delivery service
with confirmation of receipt, or sent by registered or certified mail, return
receipt requested, postage prepaid, or by facsimile transmission (with written
confirmation copy by registered first-class mail), in each case to the
respective address or facsimile number indicated below. Any such notice shall be
deemed to have been given when received. Either party may change its address or
facsimile number by giving the other party written notice, delivered in
accordance with this Section.
To TSMC:
Attn: General Counsel
No. 8 LiHsin Rd. 6
Science Based Industrial Park
Hsinchu, Taiwan 300-77
Republic of China


To IDT:
Integrated Device Technology, Inc.




--------------------------------------------------------------------------------



    Attn: General Counsel
    6024 Silver Creek Valley Road
    San Jose, CA 95138
17.14    Force Majeure. Neither party shall lose any rights hereunder or be
liable to the other party for damages or losses on account of failure of
performance by the defaulting party if the failure is occasioned by war, strike,
fire, Act of God, earthquake, flood, lockout, embargo, act of terrorism,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control and not caused
by the negligence, intentional conduct or misconduct of the non-performing party
and such party has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a party be required to settle
any labor dispute or disturbance.
17.15    Headings; Construction. The headings to the clauses, sub-clause and
parts of this Agreement are inserted for convenience of reference only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement. The terms “this Agreement,” “hereof,” “hereunder” and any similar
expressions refer to this Agreement and not to any particular Section or other
portion hereof. As used in this Agreement, the words “include” and “including,”
and variations thereof, will be deemed to be followed by the words “without
limitation” and “discretion” means sole discretion.
17.16    Governing Language. The official text of this Agreement shall be in the
English language, and any interpretation or construction of this Agreement shall
be based solely on the English-language text.
17.17    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
17.18    Complete Agreement. This Agreement with its Exhibits, constitutes the
entire agreement, both written and oral, between the parties with respect to the
subject matter hereof, and all prior agreements respecting the subject matter
hereof (including confidentiality agreements), either written or oral, express
or implied, shall be abrogated and canceled. No amendment or change hereof or
addition hereto shall be effective or binding on either of the parties hereto
unless reduced to writing and executed by the respective duly authorized
representatives of IDT and TSMC. In the event of a conflict between the terms
and conditions of this Agreement and its Exhibits, the terms and conditions of
this Agreement shall prevail.


[Signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date first set forth above.
INTEGRATED DEVICE TECHNOLOGY, INC.
By: /s/  THEODORE L. TEWKSBURY III        
Name: Theodore L. Tewksbury III        
Title: Chief Executive Officer , President and Director    


TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD..
By: /s/ C.C Wei        
Name: C.C Wei        
Title: Sr. VP Mainstream Technology Business        


TSMC NORTH AMERICA.
By:/s/ R. B. Cassidy II             
Name: R.B. Cassidy II        
Title: President    



--------------------------------------------------------------------------------



    
EXHIBIT A
IDT Transfer Product Qualification Specifications
1.
Specification requirements for twenty-six (26) IDT product qualification
vehicles as defined in Exhibit D.

1.1.
All process modules must meet IDT process module specification and Process
Evaluation test specifications.

1.2.
Each of the product qualification vehicles must pass standard IDT qualification
requirements, based on minimum 3 separate production lots per IDT Specification
FRA-0040.

1.3.
Each of the product qualification vehicles that are currently tested and binned
according to operational speed, must meet or exceed current IDT speed
distributions at all device corners (process, temperature and voltage).

1.4.
For each IDT product qualification vehicle that currently requires burn-in, TSMC
manufactured products must meet IDT FIT rates with equal or less burn in time
the IDT manufactured product currently requires.

1.5.
For each of the product qualification vehicles that currently do not require
burn-in, TSMC manufactured product must meet the short term (BIM) and long term
(Life Test) FIT rate (average of the past 4 quarters) of the IDT manufactured
product.

1.6.
The average yield of minimum 3 wafer lots for each of the product qualification
vehicles must meet 90% of current IDT product sort and final yield (average of
the last 2 quarters).

2.
Specification requirements for IDT Extension products as defined in Exhibit D
and all other future IDT transfer products.

2.1.
Each of the Extension products must pass standard IDT qualification requirements
on a minimum of one lot per IDT Specification FRA-0040.

2.2.
Each of the Extension products that are currently tested and binned according to
operational speed, must meet or exceed current IDT speed distributions at all
device corners (process, temperature and voltage).

2.3.
For each IDT Extension products that currently requires burn-in, TSMC
manufactured products must meet IDT FIT rates with equal or less burn in time
the IDT manufactured product currently requires.

2.4.
For each of the Extension products that currently do not require burn-in, TSMC
manufactured product must meet the short term (BIM) and long term (Life Test)
FIT rate (average of the past 4 quarters) of the IDT manufactured product.




--------------------------------------------------------------------------------



2.5.
The average yield of minimum 3 wafer lots for each of the Extension products
will need to meet 90% of current IDT product sort and final yield (average of
the last 2 quarters).

3.
BIM criteria: Total 2,500 units from 3 – 5 Fab lots will be taken to perform 40
hrs BIM. Criteria: 5 valid rejects or less from 2,500 units and no any lot has
more than 2 BIM failures

FIT Rate: IDT product family FIT rate can be found at WWW.IDT.COM





--------------------------------------------------------------------------------



EXHIBIT B-Pricing
1.    WAFER PRICING
1.34    Wafer prices will be determined by multiplying the number of process
mask layers used to manufacture a Product with all of the required options
including Implant, MiM, and Deep Nwell, PIP, fuse, polyimide, passivation, and
HR Poly and the US$ per mask layer for a given process technology set forth
below. For the purposes of the calculation of process mask layers, the ASM Zero
layer and Open Frame layers will not be included.
1.35    For Wafers with more or fewer metal layers than the standard metal
layers, the Wafer price shall be the price calculated for the standard metal
layers plus or minus the metal adder listed for each technology below per metal
layer added or subtracted. As an example only; a .18u, five layer metal process
utilizing 27 masking layers would use 23 layers as a 3 layer metal product
(Standard Metal Layers). Therefore in 2010 the pricing would be 23 X $20.48 + 2
X $44 (metal adder) = $559.04.
1.36    For IDT Fab 4 Products produced on IDT transfer processes and IDT Fab 4
Products that will be using TSMC Al metallization, Logic and Mix-signal
processes on 200mm wafers (i.e. currently running or otherwise intended to run
in IDT Fab 4, the Wafer price is equal to the product of (i) the “$ per masking
layer” from Table 1 below and (ii) the number of process masking steps for
products with three layer metals. The Wafer price of any Product with more than
or fewer than three layer metal will be incremented or decremented,
respectively, by the “$ per metal” in Table 2 below. The Epi option price is $30
per Wafer.


Table 1 - $ per masking layer
Calendar Year
2009
2010
2011
2012
2013
2014
$ per masking layer
$20.48
$20.48
$19.05
$18.1
$17.22
$16.45



Table 2 - $ per metal
Calendar Year
2009
2010
2011
2012
2013
2014
$ per metal
(2 mask layers)
$44
$44
$43
$42
$41
$40



1.37    For IDT Products using TSMC Al metallization, Logic and Mix-signal
processes on 200mm wafers (i.e. currently running or otherwise intended to run
at TSMC using TSMC process), the wafer price is equal to the product of (i) the
“$ per masking layer” from Table 3 below and (ii) the number of process masking
steps for products with three layer metals. The Wafer price of any Product with
more than or



--------------------------------------------------------------------------------



fewer that three layer metals will be incremented or decremented, respectively,
by the “$ per metal” in Table 4 below. The Epi option price is $30 per Wafer.
EXHIBIT B-Pricing
Table 3 - $ per masking layer
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
-----
$20.48
$19.05
$18.1
$17.22
$16.45



Table 4 - $ per metal
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
(2 mask layers)
-----
$44
$43
$42
$41
$40



1.38    For IDT Products utilizing TSMC 0.25um and 0.18um High Voltage
technology on 200mm wafers, greater than or equal to 12V, the Wafer price is
equal to the product of (i) the “$ per masking layer” from Table 5 below (for
0.25um High Voltage technology) or Table 6 below (for 0.18um High Voltage
technology), as applicable, and (ii) the number of process masking steps for
Products with three layer metals. The Wafer price of any Product with more than
or fewer than three layer metals will be incremented or decremented,
respectively, by the “$ per metal” in Table 7 below. Additional $30 for Epi
wafer is required for both 0.25um and 0.18um High Voltage technologies.
Table 5 - $ per masking layer (for 0.25um High Voltage technology)
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
-----
$22.53
$20.96
$19.91
$18.94
$18.1



Table 6 - $ per masking layer (for 0.18um High Voltage technology)
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
-----
$24.17
$22.48
$21.36
$20.32
$19.41






--------------------------------------------------------------------------------



Table 7 - $ per metal
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
(2 mask layers)
-----
$44
$43
$42
$41
$40



EXHIBIT B-Pricing
1.39    For IDT Products using TSMC 0.13um Copper metallization on 200mm, the
Wafer price will be equal to the product of (i) the “$ per masking layer” from
Table 8 below and (ii) the number of process masking steps for Products with six
layer metals. The Wafer price for any Product with more or fewer than six layer
metal will be incremented or decremented, respectively, by the “$ per metal” in
Table 9 below. The Epi option price is $30 per Wafer.
Table 8 - $ per masking layer
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
-----
$26.01
$24.19
$22.99
$21.87
$20.89



Table 9 - $ per metal
Calendar Year
-----
2010
2011
2012
2013
2014
$ per masking layer
(2 mask layers)
-----
$88
$86
$84
$82
$80



2.    MASK PRICING
2.7    All masks purchased for the manufacture of the Products identified in
Section 1.3 of this Exhibit B will be discounted forty-five percent (45%) from
latest quoted prices dated August 26, 2008 (TSMC Quotation ID:IDT-7787).
2.8    All masks purchased for the manufacture of the Products identified in
Section 1.4, 1.5 and 1.6 of this Exhibit B will be discounted thirty percent
(30%) from latest quoted prices dated August 26, 2008 (TSMC Quotation
ID:IDT-7787).



--------------------------------------------------------------------------------



Exhibit C - Transfer Plan
NRE: TSMC shall invoice IDT a one time Non Recurring Engineering (NRE) charge of
$1,050,000 for the transfer and qualification of IDT Fab 4 IDT Manufacturing
Process Technology and Products to TSMC Facilities. The NRE shall cover all
short loop, full run Engineering Wafers and engineering support required for the
transfer of the applicable IDT Manufacturing Process Technology and Products.
Once implementation of the IDT Manufacturing Process Technology at the
applicable TSMC Facilities are finalized, TSMC will provide at no additional
cost 3 (three) six-wafer qualification Lots per Product vehicle for a total of
twenty-six (26) Product vehicles. Mask costs are not included in the NRE.
1.
Transfer Schedule: It is expected that twenty-four (24) months after the signing
of this agreement, the transfer, qualification and phase 1 products production
ramp will have been completed. Exhibit E details this schedule.

 
2.
The invoice dates of the NRE payments will be based on Company meeting the
following milestones.

2.1.
25% at the signing of this Agreement.

2.2.
25% upon successful qualification results of Phase 1 logic Process Qualification
Vehicles as defined in Exhibit D. This is expected within Twelve (12) months of
the signing this Agreement.

2.3.
25% upon successful qualification results of Phase 2 Process qualification
vehicles as defined in Exhibit D. This is expected within eighteen (18) months
of the signing of this Agreement.

2.4.
25% upon successful qualification and characterization of all IDT transfer
products as defined in Exhibit D. This is expected within twenty-four (24)
months of the signing of this Agreement.

2.5.
TSMC will use commercially reasonable efforts to work with IDT to meet the
schedule.

3.
It is the intention of IDT to transfer all IDT products currently running in IDT
Fab 4. After the successful qualification of the 26 Product vehicles, IDT will
run qualification wafers on each extension product as defined in Exhibit D at
IDT’s expense. If the transferred product does not meet IDT specifications as
per Exhibit A, TSMC will provide additional engineering support as needed to
provide additional qualification wafers to IDT at no additional cost until IDT
specifications have been met.



4.
Process R&D. If in the future IDT determines that certain products are not
meeting IDT customer requirements or if IDT determines that additional process
steps will give IDT products an advantage, TSMC agrees to use commercially best
effort to provide IDT the engineering support to develop and implement the
process improvements required to meet IDT customer needs or improve the product.





























Exhibit D – Transfer Products
Transfer Products: This is a listing of the products that IDT intends to
transfer at this time. The total number may very in the future and the product
classification may change from Process Qualification Vehicle to Extension
Product. However, the total number of process qualification vehicles will not
exceed 26.



--------------------------------------------------------------------------------



Phase 1 Process Qualification Vehicles (11 Total)
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P1QV 1
71T756Z
F4R11651CR
2.5 DPG ISSG
1P3M
C11.5 SAC
P1QV 2
71V656Z
F4R11657
3.3
1P3M
C11.5 SAC
P1QV 3
70VP258T
F4R11670CR
3.3 ISSG
1P4M
C11.5 SAC
P1QV 4
PP341HXXXY
F4R11710
1/8/2005
2P5M PICO
C11.5 PCA
P1QV 5
70T3519Z
F4R12514
2.5
1P5M
CEMOS 12.5
P1QV 6
71P746Z
F4R14008
1.8
1P5M
CEMOS 14
P1QV 7
72V265Y
F4R8036
3.3
2P2M
CEMOS 8
P1QV 8
72265Y
F4R8041
5
2P2M
CEMOS 8
P1QV 9
70V28Y
F4R9028
3.3 N-Type
3P2M
CEMOS 9
P1QV 10
71024M
F4R9038
5
3P2M
CEMOS 9
P1QV 11
AV286HXXXZ
F4R9800
3.3
1P3M
CEMOS 9.5
Phase 1 Extension products (80 total)
 
 
 
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P1EP1
72V3690X
F4R11633
3.3
1P3M
C11.5 SAC
P1EP2
70V7519Z
F4R11633
3.3
1P3M
C11.5 SAC
P1EP3
72V36B1XB
F4R11637
3.3
1P3M
C11.5 SAC
P1EP4
72V7166Z
F4R11648
3.3
1P4M
C11.5 SAC
P1EP5
72V7327Z
F4R11648
3.3
1P4M
C11.5 SAC
P1EP6
72V5155Z
F4R11648
3.3 P/P+
1P4M
C11.5 SAC
P1EP7
70V659Z
F4R11649
3.3
1P4M
C11.5 SAC
P1EP8
70V3599Z
F4R11649
3.3
1P4M
C11.5 SAC
P1EP9
72T72B5Z
F4R11651
2.5 DPG ISSG
1P3M
C11.5 SAC
P1EP10
70V25T
F4R11654
3.3
1P4M
C11.5 SAC
P1EP11
71V124H
F4R11657
3.3
1P3M
C11.5 SAC
P1EP12
71V556X
F4R11657
3.3
1P3M
C11.5 SAC
P1EP13
71V576Y
F4R11657
3.3
1P3M
C11.5 SAC
P1EP14
71V424Y
F4R11657CR
3.3
1P3M
C11.5 SAC
P1EP15
71V676Z
F4R11659
3.3
1P3M
C11.5 SAC
P1EP16
5T9110Z
F4R11660
2.5 DPG 750
1P3M
C11.5 NONS
P1EP17
5T9316Z
F4R11660
2.5 DPG 750
1P3M
C11.5 NONS
P1EP18
PP411HXXXZ
F4R11710
1/8/2005
2P5M
C11.5 PCA
P1EP19
PP412HXXXZ
F4R11710
1/8/2005
2P5M
C11.5 PCA
P1EP20
PP399HXXXZ
F4R11710
1/8/2005
2P5M Joplin
C11.5 PCA
P1EP21
PP345HXXAY
F4R11710
1/8/2005
2P5M Yangtz
C11.5 PCA
P1EP22
PP408Hxxx_U
F4R11710
1/8/2005
2P5M
C11.5 PCA
P1EP23
PP401HXXXZ
F4R11718
1/8/2005
2P5M Cyrus
C11.5 PCA
P1EP24
71T124G
F4R12512
2.5
1P3M
CEMOS 12.5
P1EP25
70T651Z
F4R12514A
2.5
1P5M
CEMOS 12.5
P1EP26
70TP269Z
F4R12537
2.5 /514+L-18
1P5M
CEMOS 12.5
P1EP27
70P3519Z
F4R14007
1.8/3.3
1P6M
CEMOS 14
P1EP28
70V27W
F4R14007L1
1.8/3.3
1P6M
CEMOS 14
P1EP29
71V424V
F4R14009
1.8/3.3
1P4M
CEMOS 14
P1EP30
723651Y
F4R8016
5
2P2M
CEMOS 8

•
Exhibit D Transfer Products






--------------------------------------------------------------------------------



Phase 1 Extension products (80 total)Continued
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P1EP31
7205W
F4R8016
5
2P2M
CEMOS 8
P1EP32
7206X
F4R8016
5
2P2M
CEMOS 8
P1EP33
7204S
F4R8016
5
2P2M
CEMOS 8
P1EP34
7202Q
F4R8016
5
2P2M
CEMOS 8
P1EP35
70121R
F4R8016
5
2P2M
CEMOS 8
P1EP36
7134W
F4R8016
5
2P2M
CEMOS 8
P1EP37
7132S
F4R8016
5
2P2M
CEMOS 8
P1EP38
7133W
F4R8018
5
2P2M
CEMOS 8
P1EP39
7207Y
F4R8026
5
2P1M
CEMOS 8
P1EP40
7208Y
F4R8026
5
2P1M
CEMOS 8
P1EP41
7164L
F4R8026
5
2P1M
CEMOS 8
P1EP42
71256L
F4R8026
5
2P1M
CEMOS 8
P1EP43
79341X
F4R8028
5
2P2M
CEMOS 8
P1EP44
70914Y
F4R8032
5
2P2M
CEMOS 8
P1EP45
72V02Q
F4R8035
3.3
2P2M
CEMOS 8
P1EP46
72V04S
F4R8035
3.3
2P2M
CEMOS 8
P1EP47
72V05W
F4R8035
3.3
2P2M
CEMOS 8
P1EP48
72V225U
F4R8035
3.3
2P2M
CEMOS 8
P1EP49
72V251Y
F4R8035
3.3
2P2M
CEMOS 8
P1EP50
72V245V
F4R8035
3.3
2P2M
CEMOS 8
P1EP51
72V241W
F4R8035
3.3
2P2M
CEMOS 8
P1EP52
72225U
F4R8040
5
2P2M
CEMOS 8
P1EP53
72241W
F4R8040
5
2P2M
CEMOS 8
P1EP54
7054Y
F4R8041
5
2P2M
CEMOS 8
P1EP55
72211W
F4R8046
5
2P2M
CEMOS 8
P1EP56
72245V
F4R8046
5
2P2M
CEMOS 8
P1EP57
71V256YY
F4R9008CR
3.3 N-Type
3P2M
CEMOS 9
P1EP58
72294Z
F4R9014
5
3P2M
CEMOS 9
P1EP59
72V294Z
F4R9015
3.3 N-Type
3P2M
CEMOS 9
P1EP60
70V3579Z
F4R9018
3.3 P-Type
3P2M
CEMOS 9















Exhibit D
Transfer Products





--------------------------------------------------------------------------------



Phase 1 Extension products (80 total)Continued
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P1EP61
71V632Z
F4R9021
3.3 N-Type
3P2M
CEMOS 9
P1EP62
71V432V
F4R9021
3.3 N-Type
3P2M
CEMOS 9
P1EP63
728985Z
F4R9023
5
1P3M
CEMOS 9
P1EP64
729082Z
F4R9023
5
1P3M
CEMOS 9
P1EP65
72V3674Y
F4R9028
3.3
3P2M
CEMOS 9
P1EP66
70V25U
F4R9028
3.3
3P2M
CEMOS 9
P1EP67
70V27X
F4R9028
3.3
3P2M
CEMOS 9
P1EP68
723674Y
F4R9035
5
3P2M
CEMOS 9
P1EP69
7028Y
F4R9035
5
3P2M
CEMOS 9
P1EP70
7025U
F4R9035
5
3P2M
CEMOS 9
P1EP71
7027X
F4R9035
5
3P2M
CEMOS 9
P1EP72
71256TT
F4R9038
5
3P2M
CEMOS 9
P1EP73
71124N
F4R9038
5
3P2M
CEMOS 9
P1EP74
AV310HXXXZ
F4R9800
3.3
1P3M
CEMOS 9.5
P1EP75
AV265HXXXZ
F4R9800
3.3
1P3M
CEMOS 9.5
P1EP76
AV284HXXXZ
F4R9800
3.3
1P3M
CEMOS 9.5
P1EP77
AV264HXXXZ
F4R9800
3.3
1P3M
CEMOS 9.5
P1EP78
AV265HXXXY
F4R9802
3.3
1P4M
CEMOS 9.5
P1EP79
AV367HXXXZ
F4R9804
3.3
1P3M
CEMOS 9.5
P1EP80
AV264HXXAZ
F4R9805
3.3
1P3M
CEMOS 9.5





Phase 2 Process Qualification Vehicles (13 Total)
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P2QV1
5V9885XXXY
F4R11645
3.3 MIM CAP
1P3M
C11.5 NONS
P2QV2
4CP877Y
F4R11662
1.8
1P3M
C11.5 NONS
P2QV3
AT270HXXXZ
F4R11680
2.5 DPG N2O DNW
1P4M
C11.5 NONS
P2QV4
AV278HXXXZ
F4R11681
3.3 606+DNW
1P3M
C11.5 NONS
P2QV5
AP298HXXXZ
F4R11707NS
1.8/3.3
1P3M
C11.5 SAC
P2QV6
82P2828Z
F4R12526
1.8/3.3
1P6M
CEMOS 12.5
P2QV7
40024PB
F4R8020CR
5
1P2M N-type
CEMOS 8
P2QV8
40056X
F4R8021
5
1P2M P-type -Teos etch back
CEMOS 8
P2QV9
40V056A
F4R8022
3.3
1P2M
CEMOS 8
P2QV10
3VH2862Z
F4R8030CR
5
1P2M
CEMOS 8
P2QV11
4V3807Z
F4R8508
3.3
1P3M
CEMOS 8.5
P2QV12
AP402HXXXZ
F4R11706NS
1.8/5 OTP
2P3M Clomel
C11.5 SAC
P2QV13
AV406HXXXZ
F4R11721
3.3/12 E2 Temp Sensor2P4M +MIM
 
C11.5 NONS













Exhibit D-Transfer Products





--------------------------------------------------------------------------------



Phase 2 Extension products (44 total)
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P2EP1
5V2310Z
F4R11606
3.3
1P3M P
C11.5 NONS
P2EP2
5V8737Z
F4R11617
3.3
1P3M P
C11.5 NONS
P2EP3
5T2110Z
F4R11628
2.5 DPG N2O
1P3M
C11.5 NONS
P2EP4
45T915Z
F4R11628
2.5 DPG N2O
1P3M
C11.5 NONS
P2EP5
5T9891Z
F4R11628
2.5 DPG N2O
1P3M
C11.5 NONS
P2EP6
5V9885Z
F4R11645
3.3 MIM CAP
1P3M
C11.5 NONS
P2EP7
AV277HXXXZ
F4R11679
3.3
1P4M
C11.5 NONS
P2EP8
AT294HXXXZ
F4R11680
2.5 DPG N2O DNW
1P4M
C11.5 NONS
P2EP9
AV279HXXXZ
F4R11681
3.3
1P3M
C11.5 NONS
P2EP10
AT311HXXXZ
F4R11687NS
2.5 DPG N2O
1P3M
C11.5 NONS
P2EP11
AP377HXXXZ
F4R11707
1.8/3.3 OTP
1P3M
C11.5 SAC
P2EP12
AP318HXXXZ
F4R11707NS
1.8/3.3
1P3M
C11.5 SAC
P2EP13
AP336Hxxx_Z
F4R11707
1.8/3.3
1P3M
C11.5 SAC
P2EP14
AP344Hxxx_Z
F4R11707
1.8/3.3
1P3M
C11.5 SAC
P2EP15
AP343HXXXZ
F4R11707
1.8/3.3
1P3M
C11.5 SAC
P2EP16
AP354HXXXZ
F4R11713
1.8/3.3 VERSA
1P3M
C11.5 SAC
P2EP17
40915NB
F4R8020
5
1P2M
CEMOS 8
P2EP18
40056NB
F4R8020
5
1P2M
CEMOS 8
P2EP19
40048LB
F4R8020
5
1P2M
CEMOS 8
P2EP20
40024PB
F4R8020CR
5
1P2M
CEMOS 8
P2EP21
40026XF
F4R8021
5
1P2M
CEMOS 8
P2EP22
40245XE
F4R8021
5
1P2M
CEMOS 8
P2EP23
47245E
F4R8021
5
1P2M
CEMOS 8
P2EP24
40V056A
F4R8022
3.3
1P2M
CEMOS 8
P2EP25
49F805Z
F4R8023
5
1P2M
CEMOS 8
P2EP26
49F805Z
F4R8023
5
1P2M
CEMOS 8
P2EP27
5991AX
F4R8030
5
1P2M
CEMOS 8
P2EP28
3VHG862Y
F4R8030
5
1P2M
CEMOS 8
P2EP29
4F3805Y
F4R8044
5
1P2M
CEMOS 8
P2EP30
A313HxxxZ
F4R8047
5
1P3M
CEMOS8
P2EP31
4V2528Z
F4R8504
3.3
1P3M
CEMOS 8.5
P2EP32
40V991Z
F4R8504
3.3
1P3M
CEMOS 8.5
P2EP33
40V5928AY
F4R8508
3.3
1P3M
CEMOS 8.5
P2EP34
40V044CG
F4R8508
3.3
1P3M
CEMOS 8.5
P2EP35
42V510Z
F4R8508
3.3
1P3M
CEMOS 8.5
P2EP36
23V08Z
F4R8508
3.3
1P3M
CEMOS 8.5
P2EP37
AP320HXXXZ
F4R11696
1.8/5 RTC
2P3M
C11.5 NONS
P2EP38
AP371HXXXZ
F4R11706
1/8/2005
2P3M Limerick
C11.5 NONS
P2EP39
AP349HZ
F4R11706
1.8/5 OTP
2P3M Ennis
C11.5 NONS
P2EP40
AV359HXXXZ
F4R11709
3.3/12 E2
1P4M
C11.5 NONS
P2EP41
AV387HXXXZ
F4R11709NS
3.3/12 E2
1P4M
C11.5 NONS
P2EP42
AP403HXXXZ
F4R11715
1.8/5 RTC
2P3M
C11.5 NONS
P2EP43
AP361HXXXZ
F4R11720
1.8/5 MIM
2P3M Clomel Test Chip
C11.5 NONS
P2EP44
Av329HxxZ
F4R11704
3.3V +MIM
1P3M, F4R11681+MIM
C11.5 NONS







Exhibit D-Transfer Products





--------------------------------------------------------------------------------



Phase 3 Process Qualification Vehicles (2 Total)
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P3QV1
QS3861Y
F4R8025
5
1P2M
CEMOS 8
P3QV2
AV340HXXXZ
F4R9033CR1
3.3
1P3M
CEMOS 9
 
 
 
 
 
 
Phase 3 Extension products (29 total)
 
 
 
IDT Part #
IDT Flow
#P/M Layers
IDT Process Name
Technology
P3EP1
QS3390X
F4R8025
5
1P2M
CEMOS 8
P3EP2
QS3245Y
F4R8025
5
1P2M
CEMOS 8
P3EP3
QS3257X
F4R8025CR
5
1P2M
CEMOS 8
P3EP4
72V7084Z
F4R9020
3.3
1P3M
CEMOS 9
P3EP5
72V7164Z
F4R9020
3.3
1P3M
CEMOS 9
P3EP6
72V8985Z
F4R9020
3.3
1P3M
CEMOS 9
P3EP7
72V7082Z
F4R9020
3.3
1P3M
CEMOS 9
P3EP8
821054AZ
F4R9030
5
2P3M
CEMOS 9
P3EP9
CV145Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP10
CV126Y
F4R9033
3.3
1P3M
CEMOS 9
P3EP11
CV110NU
F4R9033
3.3
1P3M
CEMOS 9
P3EP12
CV179Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP13
CV183HXXXZ
F4R9033
3.3
1P3M
CEMOS 9
P3EP14
CV125Y
F4R9033
3.3
1P3M
CEMOS 9
P3EP15
CV128Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP16
CV141Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP17
CV163Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP18
Cv166Z
F4R9033
3.3
1P3M
CEMOS 9
P3EP19
AV303HXXXZ
F4R9033CR1
3.3
1P3M
CEMOS 9
P3EP20
AV400HXXXZ
F4R9033NS
3.3
1P3M
CEMOS 9
P3EP21
A252HXXXZ
F4R9040
5
1P3M
CEMOS 9
P3EP22
A268HXXXZ
F4R9040
5
1P3M
CEMOS 9
P3EP23
A267HxxxZ
F4R9040
5
1P3M
CEMOS 9
P3EP24
A280HXXXZ
F4R9043
5
1P4M
CEMOS 9
P3EP25
AV299xxxZ
F4R9042
3.3
1P4M
CEMOS 9
P3EP26
AV263HXXXZ
F4R9042
3.3
1P4M
CEMOS 9
P3EP27
AV414HXXXZ
F4R9700
3.3
1P3M+MIM
CEMOS9.5
P3EP28
40V024SA
F4R8503
3.3
1P2M Schottky
CEMOS 8.5
P3EP29
3CVG800Z
F4R8503
3.3
1P2M Schottky
CEMOS 8.5





























Exhibit E



--------------------------------------------------------------------------------



Transfer Schedule




[exhibit1036idttsmcfou_image1.gif]





